DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 As to Claim 15 which discloses a computer-readable medium, is rejected under 101, for having a non-statutory matter. The claim is drawn to a "computer-readable medium". The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter). Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non- statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007 (transitory embodiments are not directed to statutory subject matter).
non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non- human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § The examiner suggests that the claims to be amended to read "a non-transitory computer-readable storage medium" within the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, line 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 11 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Major et al. (US Pub. No. 2014/0281006 A1) in view of DeVreese et al. (US Pub. No. 2018/0035147 A1) and Marvash et al. (US Pub. No. 2020/0036766 A1). 
As per claim 1, Major discloses a method for playing on a player of a client device a content streamed in a network (see [0015]) the content consisting of a sequence of segments available in a plurality of quality levels, the player being configured so as to choose the quality level of the segments as a function of at least one parameter representative of a segment reception rate (requesting segments of an adaptive stream directly from the content source, the remote device requests segments from the home device, which then obtains the segment requests from the content source on behalf of the remote device.  When the content source provides the requested media segment to the home device, the home device forwards the received segment to the remote device as appropriate.  The home device therefore acts as a pass-through for exchanging segment requests and received segments between the content source and the remote 
Major et al. does not expressly disclose estimating, for a second quality level, an optimal response delay such that providing the requested current segment at the expiration of the optimal response delay will cause the player to request according to its ABR logic a next segment at the second quality level, as a function of a model trained from a database of training examples each associating a vector of measured parameters representative of a segment reception rate with the corresponding quality level subsequently chosen by the player according to its ABR logic  
DeVreese teaches a predictive media distribution system and discloses that an optimal response delay such that providing the requested current segment at the expiration of the optimal response delay will cause the player to request according to its ABR logic a next segment at the second quality level (see [0037]. [0048] – [0049]). 
Mahvash teaches adaptive bitrate streaming techniques, wherein one parameter representative of a segment reception rate of the player of the client device, determining a bitrate for a segment based upon an level of the video buffer of the device (see [0069] – [0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Major with a predictive media distribution system 
As per claim 2, Major et al. does not expressly disclose the ABR logic is defined by a first function of the at least one parameter representative of a segment reception rate, the model approximating the first function.
DeVreese teaches the ABR logic is defined by a first function of the at least one parameter representative of a segment reception rate, the model approximating the first function (see [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Major with a predictive media distribution system in view of DeVreese to enable more efficient streaming segment.
As per claim 3, Major et al. discloses the client device further comprises a second buffer for storing segments in a format adapted for being played by the player, the current segment being provided at step (c) to the second buffer (see [0048]).
As per claim 4, Major et al. does not expressly disclose the parameter representative of a segment reception rate is a buffer level of the second buffer and/or a bandwidth.
Mahvash et al. teaches the parameter representative of a segment reception rate is a buffer level of the second buffer and/or a bandwidth (see [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Major et al. with a segment reception rate in view of Mahvash as it would provide a timeout for an adaptive bitrate streaming video chunk download. 

Mahvash et al. teaches for a given segment, the vector of measured parameters representative of a segment reception rate the bandwidth measured for the given segment (see [0019]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Major et al. with a segment reception rate in view of Mahvash as it would provide a timeout for an adaptive bitrate streaming video chunk download. 
As per claim 11, Major et al. discloses verifying that a request for the next segment at the second quality level is received from the player (the server will not respond if the requests are not received (not verified, see [0015], [0022], [0048]). 
As per claim 13, the instant claim is a device in which corresponds to the method of claim 1. Therefore, it is rejected for the reasons set forth above. 
As per claim 14, the instant claim is a computer program in which corresponds to the method of claim 1. Therefore, it is rejected for the reasons set forth above. 
As per claim 15, the instant claim is a computer-readable medium in which corresponds to the method of claim 1. Therefore, it is rejected for the reasons set forth above. 

Examiner’s Note
	Major et al. in view of DeVreese and Mahvash does not expressly disclose training the model from the database of training examples each associating a vector of measured parameters representative of a segment reception rate with the corresponding quality level subsequently chosen by the player according to its ABR logic, the model is a linear regression of the first function parametrized by a vector of model parameters, step  comprising determining the vector of model parameters using Ordinary Least Square techniques and building a training matrix from all the vectors of measured parameters representative of a segment reception rate, and a training vector from all the corresponding quality levels subsequently chosen by the player according to its ABR logic, and determining the training parameters by using a normal equation on the training matrix and the training vector, preferably according to the formula θ = (XTX)-1 XT Y, wherein X is the training matrix, Y is the training vector, and θ is the vector of model parameters and if it is not verified a given number of times that a request for the next segment at the second quality level is received from the player, triggering a new training of the model from the database of training examples.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715